          Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 1 of 19




                       UNITED STATES DISTRICT COURT
                         DISTRICT OF MASSACHUSETTS
 _________________________________________
                                           )
 WORLDS, INC.,                             )
                                           )
             Plaintiff                     )
                                           )
             v.                            )
                                           ) Civil Action No. 12-10576-DJC
 ACTIVISION BLIZZARD, INC.,                )
 BLIZZARD ENTERTAINMENT, INC. and          )
 ACTIVISION PUBLISHING, INC.,              )
                                           )
             Defendants.                   )
 _________________________________________ )

                               MEMORANDUM AND ORDER

CASPER, J.                                                                        April 30, 2021

I.     Introduction

       Plaintiff Worlds, Inc., (“Worlds”) alleges that Defendants Activision Blizzard, Inc.,

Blizzard Entertainment, Inc. and Activision Publishing, Inc. (collectively, “Activision”) infringe

United States Patents Nos. 7,181,690 (“‘690”), 7,493,558 (“‘558”), 7,945,856 (“‘856”), 8,082,501

(“‘501”) and 8,145,998 (“‘998”) (collectively, the “Patents-In-Suit”). Activision has moved for

summary judgment seeking a ruling that the remaining claims of the Patents-In-Suit at issue are

invalid as a matter of law. D. 272. For the following reasons, the Court ALLOWS Activision’s

motion.

II.    Factual Background

       The following material facts are based upon Activision’s Statement of Material Facts, D.

177, Worlds’ Statement of Material Facts, D. 185, and/or the documents referenced in same and

are undisputed.




                                                1
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 2 of 19




       A.      Patents-In-Suit

       At this juncture, Worlds presses that Activision infringes the following twenty-one claims

of the Patents-In-Suit: ‘690 claims 4, 8, 13 and 16; ‘558 claims 5 and 7; ‘856 claim 1; ‘501 claims

1-8, 10, 12 and 14-16; and ‘998 claim 18. D. 269 at 2; D. 283 at 10. As Worlds has explained,

the Patents-In-Suit resolve bandwidth issues with multiplayer games through “multi-criteria

filtering of avatar position and state information, but at the client side and the server side,” i.e.,

“crowd control.” D. 183 at 5. The remaining claims at issue achieve crowd control by some form

of filtering of information, D. 183 at 8, but in slightly different ways: i.e., by “fewer than all” in

the ‘856 patent; a “maximum number” in the ‘690 patent and ‘558 patent; and by “condition” in

the ‘501 patent and the ‘998 patent. D. 273 at 6.

                          U.S. Patent No. 7,181,690 (“the’690 patent”)

       The ‘690 patent, “a system and method for enabling users to interact in a virtual space,”

was filed on August 3, 2000 and issued on February 20, 2007. D. 275 ¶ 1; D. 274-1 at 2.             It

provides a “highly scalable architecture for a three-dimensional, graphical, multi-user, interactive

virtual world system.” Id. So that a user’s view “can be updated to reflect the motion of the remote

user’s avatars, motion, information is transmitted to a central server process which provides

positions updates to client processes for neighbors of the user at that client process.” Id. “The

client process also uses an environment database to determine which background objects to render

as well as to limit the movement of the user’s avatar.” Id.

       Claims 4, 8, 13 and 16 of the ‘690 patent are currently at issue. Claim 4 (incorporating

the method of claim 1 which is a “method for enabling a first user to interact with other users in a

virtual space”) involves determining the maximum number of the other users’ avatars to be

displayed by comparing the actual number to the maximum number of other users’ avatars to be

                                                  2
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 3 of 19




displayed. D. 274-01 at 13. Claim 8 (incorporating the method of claim 6 which is a “method for

enabling a plurality of users to interact in a virtual space”) also involves a maximum number of

avatars by comparing the actual number of avatars that are not associated with the client process

based on the positions transmitted by the server process to the maximum number of avatars that

can be displayed. D. 274-1 at 13. Claim 13 (incorporating the software program of claim 11)

provides instructions for determining the other users’ avatars to be displayed by comparing the

actual number of the other users’ avatars (from the received positions) to the maximum number of

the other users’ avatars to be displayed. D. 274-1 at 14. Claim 16 (incorporating the software

program of claim 15) provides instructions for determining which avatars to be displayed from

comparing the determination of the actual number of avatars that are not associated with the client

process based on the positions transmitted by the server process to the maximum number of avatars

that can be displayed. D. 274-1 at 14.

                       U.S. Patent No. 7,493,558 (“the ‘558 patent”)

       The ‘558 patent, a “system and method for enabling users to interact in a virtual space,”

was filed on November 2, 2006 and issued on February 17, 2009. D. 275 ¶ 22; D. 274-2 at 1.

Worlds continues to assert claims 5 and 7 of the ‘558 patent in this litigation. Similar to the claims

in the ‘690 patent, these claims achieve crowd control by filtering through a maximum number.

Claim 5 (incorporates the machine-readable medium of claim 40) provides that the avatars to be

displayed is determined by comparing “an actual number of avatars in the set associated said each

client process based on the positions transmitted by the server process” to “a maximum number of

avatars that can be displayed to the user associated with said each client process.” D. 274-2 at 14.

Claim 7 (incorporates the computer readable medium of claim 6) determines the avatars to be

displayed by comparing “an actual number of avatars that are not associated with the client process



                                                  3
           Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 4 of 19




based on the positions transmitted by the server process” with “a maximum number of avatars that

can be displayed.” D. 274-2 at 14.

                          U.S. Patent No. 7,945,856 (“the ‘856 patent”)

           The ‘856 patent, a “system and method for enabling users to interact in a virtual space.”

was filed on January 13, 2009 and issued on May 17, 2011. D. 275 ¶ 36; D. 274-3 at 1. This

patent serves to achieve crowd control by filtering information by “fewer than all” methods.

Worlds presses claim 1 of the ‘856 patent. Claim 1 is a “method for enabling a first user to interact

with second users in a virtual space . . . , the method comprising: (a) receiving by the first client

process from the server process received positions of selected second avatars; and (b) determining,

from the received positions, a set of the second avatars that are to be displayed to the first user,

wherein the first client process receives positions of fewer than all of the second avatars. D. 274-

3 at 24.

                          U.S. Patent No. 8,082, 501 (“the ‘501 patent”)

           The ‘501 patent, a “system and method for enabling users to interact in a virtual space,”

was filed on March 19, 2009 and issued on December 20, 2011. D. 275 ¶ 52; D. 274-4 at 1. This

patent also achieves crowd control through filtering information by a condition or conditions.

Worlds asserts claims 1-8, 10, 12, and 14-16 of the ‘501 patent.

           Claim 1-8 concern a “method for enabling a first user to interact with other users in a virtual

space, . . ., the method comprising the steps” that vary with each claim. D. 274-4 at 23. In claim

one, the steps involve customizing “an avatar in response to input by the first user,” receiving

“position information associated with fewer than all of the other user avatars in an interaction room

of the virtual space, from a server process, wherein the client device does not receive position

information of at least some avatars that fail to satisfy a participant condition imposed on avatars



                                                     4
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 5 of 19




displayable on a client device display of the client device; determining, . . . a displayable set of the

other user avatars associated with the client device displayed; and displaying, . . . the displayable

set of the other user avatars associated with the client device display.” Id. Claims 2-8 and 10 add

or alter the conditions of the method in Claim 1. Id.

       Claim 12 is a “client device for enabling a first user to interact with other users in a virtual

space” and is comprised of “a memory storing instructions” and “a processor programmed using

the instructions” for various conditions for “determin[ing] a set of the other users’ avatars

displayable on a screen associated with the client device.” Id. at 23. Claim 14 is an “article of

manufacture comprising at least one memory storing computer code for enabling a first user to

interact with other users in a virtual space, . . . the computer code comprising instructions for

conditions for customizing, receiving, determining and then displaying the other user avatars.” Id.

Claims 15 and 16 incorporate the article of manufacture in Claim 14 and add or alter the conditions

for displaying the other user avatars. Id.

               U.S. Patent No. 8,145,998 (“the ‘998 patent”)

       The ‘998 patent, a “system and method for enabling users to interact in a virtual space, was

filed on March 19, 2009 and issued on March 27, 2012. D. 275 ¶ 92; D. 274-5 at 1. Similar to

claims in the ‘501 patent, the claims in this patent achieve crowd control through filtering

information by conditions. Worlds asserts Claim 18 here.        D. 283 at 10. Claim 18 is a “system

for displaying interactions in a virtual world among a local user and a plurality of remote users,

comprising a database . . .; a memory storing instructions and a processor programmed using

instructions to receive position information [based on certain conditions], receive orientation

information [based on certain conditions], generate on a graphic display a rendering of a

perspective view of the virtual world in three dimensions [based on certain conditions], and change



                                                   5
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 6 of 19




in three dimensions the perspective view of the rendering of the graphic display of the virtual world

in response to user input.” D. 274-5 at 22-23.

       B.      Inter Partes Review before the PTAB

       In May and June 2015, a third party, Bungie, Inc., filed a series of IPR petitions challenging

the validity of the asserted claims of the Patents-In-Suit under 35 U.S.C. § 102 and 103. The Patent

Trial and Appeal Board (“PTAB”) held six IPRs covering all forty claims asserted in this lawsuit

before the stay, issuing final written decisions in all six proceedings. The PTAB determined that

34 of the claims were unpatentable: claim 1 of the ‘856 patent, claims 1-3, 5-7, 10-12, 14, 15, 17

and 19 of the ‘690 patent, claims 4, 6, 8 and 9 of the ‘558 patent, claims 1, 18 and 20 of the ‘998

patent, and claims 1-8, 10, 12, 14-16 of the ‘501 patent. D. 273 at 8-9.

       The PTAB determined that the petitioner did not demonstrate by a preponderance of

evidence that claims 4, 8, 13 and 16 of the ‘690 patent and claims 5 and 7 of the ‘558 patent were

invalid based on the evidence and arguments presented in the proceedings. Id. at 9. Worlds

appealed the PTAB’s decisions regarding the ‘856 patent (IPR2015-01264), the ‘501 patent

(IPR2015-01319) and the ‘998 patent (IPR2015-01321). In Worlds Inc. v. Bungie, Inc., 903 F.3d

1237 (Fed. Cir. 2018), the Federal Circuit vacated and remanded these final written decisions on

procedural grounds, and without addressing the PTAB’s substantive findings. Id. On September

7, 2018, the Federal Circuit vacated and remanded Final Written Decisions in IPR2015-01264

(related to ‘856 patent), IPR2015-01319 (related to ‘501 patent) and IPR2015-01321 (related to

‘998 patent) back to the PTAB. D. 283 at 15 (citing Worlds, 903 F.3d at 1237). On January 14,

2020, the PTAB issued a Termination Vacating Institutions and Dismissing Proceedings on

Remand in IPR2015-01264 (related to ‘856 patent), IPT2015-01319 (related to ‘501 patent) and

IPR2015-01321 (related to ‘998 patent). Id.



                                                 6
            Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 7 of 19




                 1.    PTAB findings

        The PTAB’s IPR decision may be relied upon as persuasive authority before this Court.

Ultratec, Inc. v. Sorenson Comms., Inc., No 14-cv-66-jdp, 2015 WL 5330284, at *14 (W.D. Wis.

Sept. 11, 2015) (noting that the court was “not bound by the PTAB decision, but its reasoning is

persuasive”); DSS Tech. Mgmt., Inc. v. Apple, Inc., No. 14-cv-05330-HSG, 2015 WL 1967878,

at *4 (N.D. Cal. May 1, 2015) (observing that “PTAB's invalidity analyses ‘would likely prove

helpful to this Court,’ whether or not the standard applied is identical to the one this Court must

apply in the litigation.”) (quoting Black Hills Media, LLC v. Pioneer Electronics (USA) Inc., No.

CV 14-00471 SJO (PJWx), 2014 WL 4638170, at *6 (C.D. Cal. May 8, 2014)); Black Hills, 2014

WL 4638170, at *6 (noting that the “Court may also derive benefit from the PTAB's claim

construction for the patents under review” and that “[w]hile the PTAB interprets claim terms using

the ‘broadest reasonable construction,’ 37 C.F.R. § 42.100(b), its analysis would likely prove

helpful to this Court, no matter its final determination”); CANVS Corp. v. United States, 118 Fed.

Cl. 587, 593 (2014) (observing that “even if [certain claims] were to survive PTAB review, the

PTAB's final decision sustaining these claims would contain analysis that would be helpful to the

court”). Accordingly, although not bound by its findings or rulings, this Court may consider the

PTAB findings as persuasive authority in determining whether the Patents-In-Suit are patent

eligible.

        With nineteen of the forty original asserted claims having been fully adjudicated, Worlds

is asserting the remaining twenty-one claims in this suit: claim 1 of the ‘856 patent, claims 4, 8,

13 and 16 of the ‘690 patent, claims 5 and 7 of the ‘558 patent, claims 1-8, 10, 12 and 14-16 of the

‘501 patent and claim 18 of the ‘998 patent. D. 269 at 2. Although now vacated, the substance of

the PTAB’s prior rulings serves to support the Court’s analysis below that the client-side and



                                                 7
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 8 of 19




server-side filtering of position information is not inventive. D. 274-7 (PTAB’s Final Written

Decision on the ‘856 patent); D. 274-8 (PTAB’s Final Written Decision on the ‘501 patent); D.

274-9 (PTAB’s Final Written Decision on the ‘998 patent).

       C.      Relevant Procedural History

       On March 30, 2012, Worlds initiated this action. D. 1. The Court allowed Defendants’

motion for summary judgment as to invalidity, D. 83, concluding that the Patents-In-Suit were not

entitled to claim priority on November 13, 1995, the filing date of Worlds’ Provisional

Application. D. 124. Worlds has pressed the remaining infringement claims as to infringement

from the issuance of the certificates of correction by the PTO. D. 127 at 2. After a Markman

hearing, the Court constructed disputed claim terms in an Order issued June 26, 2015. D. 153.

The parties then exchanged updated infringement and invalidity contentions. D. 160, 164. The

Court issued a Scheduling Order on September 16, 2015, adopting the pretrial schedule proposed

by the parties. D. 181. On December 16, 2015, the parties jointly moved to stay this proceeding

pending resolution of the IPR petitions before the PTAB. D. 198. The Court allowed that motion

and issued a stay and ordered periodic status updates. D. 201. Over the course of the next few

years, while the IPR proceedings were ongoing, the parties filed periodic status reports and

requests to extend the stay, which the Court allowed. See D. 201 to 235. At the request of Worlds

seeking a status conference, D. 239, and after briefing from the parties regarding the status of the

matter, the Court held a status conference on April 16, 2020 and then set a further schedule for this

case, including a deadline by which Activision could file the now pending motion. D. 262, 264.

On May 19, 2020, Activision filed this motion for summary judgment that the remaining patent

claims are invalid under 35 U.S.C § 101. D. 272. The Court heard arguments and took the matter

under advisement. D. 286.



                                                 8
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 9 of 19




III.   Standard of Review

       A court will grant a moving party’s motion for summary judgment when there is no genuine

dispute of material fact and the moving party is entitled to judgment as a matter of law. Fed. R.

Civ. P. 56(a). A dispute is genuine if “the evidence about the fact is such that a reasonable jury

could resolve the point in favor of the nonmoving party,” Vélez–Rivera v. Agosto–Alicea, 437

F.3d 145, 150 (1st Cir. 2006) (quoting United States v. One Parcel of Real Prop., 960 F.2d 200,

204 (1st Cir. 1992)) (internal quotation marks omitted), and a fact is material if it is “one that might

affect the outcome of the suit under the governing law.” Id. (quoting Morris v. Gov’t Dev. Bank

of P.R., 27 F.3d 746, 748 (1st Cir. 1994)) (internal quotation marks omitted). In resolving a motion

for summary judgment, the Court scrutinizes the record in the light most favorable to the summary

judgment opponent and draws all reasonable inferences to that party’s advantage. Alliance of

Auto. Mfrs. v. Gwadosky, 430 F.3d 30, 34 (1st Cir. 2005).

       An issued patent is presumed valid.       35 U.S.C. § 282. This “statutory presumption of

validity” applies when a party challenges a patent under 35 U.S.C. § 101. CLS Bank Intern. V.

Alice Corp. Pty. Ltd., 717 F.3d 1269, 1284 (Fed. Cir. 2013). “[T]he burden is on the party

challenging the validity of a patent to show that it is invalid by clear and convincing evidence.”

Minnesota Min. & Mfg. Co. v. Chemque, Inc., 303 F.3d 1294, 1301 (Fed. Cir. 2002); see Budde

v. Harley-Davidson, Inc., 250 F.3d 1369, 1376 (Fed. Cir. 2001). Consequently, “a moving party

seeking to invalidate a patent at summary judgment must submit such clear and convincing

evidence of invalidity so that no reasonable jury could find otherwise.” Eli Lilly Co. v. Barr Labs.,

Inc., 251 F.3d 955, 962 (Fed. Cir. 2001). When facts associated with a patent invalidity are not in

dispute, the court determines “whether summary judgment of invalidity is correct by applying the

law to the undisputed facts.” Myspace, Inc. v. GraphOn Corp., 672 F.3d 1250, 1257 (Fed. Cir.



                                                   9
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 10 of 19




2012) (citing Tokai Corp. v. Easton Enters., Inc., 632 F.3d 1358, 1366 (Fed. Cir. 2011)). For the

reasons stated below, the Court concludes, on this undisputed record, that the remaining patent

claims are invalid as a matter of law under §101.

IV.    Discussion

       A.      Patent Eligibility Under 35 U.S.C. § 101

                       1. Legal Framework

       Under the Patent Act, “[w]hoever invents or discovers any new and useful process,

machine, manufacture, or composition of matter, or any new and useful improvement thereof, may

obtain a patent therefor, subject to the conditions and requirements of this title.” 35 U.S.C. § 101.

The claims asserted here as to the Patents-In-Suit describe a “process,” defined as a “process, art

or method, and includ[ing] a new use of a known process, machine, manufacture, composition of

matter, or material.” Id. § 100(b). Activision challenges that this process is patentable under §

101.

       Under § 101, certain categories are not eligible for patent protection. Diamond v.

Chakrabarty, 447 U.S. 303, 308 (1980). “Phenomena of nature, though just discovered, mental

processes, and abstract intellectual concepts are not patentable, as they are the basic tools of

scientific and technological work.” Gottschalk v. Benson, 409 U.S. 63, 67 (1972). Although “too

broad an interpretation of this exclusionary principle could eviscerate patent law,” since “all

inventions at some level embody, use, reflect, rest upon, or apply laws of nature, natural

phenomena, or abstract ideas,” Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66,

71 (2012), “monopolization of those tools [of scientific and technological work] through the grant

of a patent might tend to impede innovation more than it would tend to promote it.” Id.




                                                 10
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 11 of 19




       Mayo is instructive in this regard. In that case, the Supreme Court addressed the patent

eligibility of claims covering processes that help doctors determine the appropriate dosage of

thiopurine drugs for patients with autoimmune diseases. Mayo, 566 U.S. at 74-75. The claims

described the relationships between the quantity of certain thiopurine metabolites in the blood and

the likelihood that a drug would be ineffective or produce unwanted side effects. Id. at 74. More

specifically, the patent claimed a process of administering a drug containing a metabolite to a

subject and determining the subject's level of that metabolite, where a certain reading of the

metabolite would indicate the need to change the dose of the drug. Id. at 75.

       The Supreme Court concluded that the patent was invalid under § 101 because the patent

effectively claimed a law of nature, “namely, relationships between concentrations of certain

metabolites in the blood and the likelihood that a dosage of a thiopurine drug will prove ineffective

or cause harm.” Id. at 75. The Supreme Court reviewed each element in the patent beyond the

recitation of this natural chemical relationship and then all the elements together to determine

whether the claims added enough to qualify as a patent-eligible process “applying” a natural law.

The “administering” step simply referred to a pre-existing audience of doctors treating patients

with certain diseases. Id. at 77. The “wherein” clauses informed the doctor of the relevant natural

laws: the relationships between the metabolite concentration in the blood and the necessary drug

dosage adjustment. Id. The “determining” step instructed the doctor to measure the level of the

relevant metabolite through any process of the doctor's choosing. Id. Finally, the steps together

amounted to “nothing significantly more than an instruction to doctors to apply the applicable laws

when treating their patients.” Id. at 78. Mayo ruled each of these elements insufficient to transform

the underlying natural law into something patentable: “the claims inform a relevant audience about

certain laws of nature; any additional steps consist of well-understood, routine, conventional



                                                 11
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 12 of 19




activity already engaged in by the scientific community; and those steps, when viewed as a whole,

add nothing significant beyond the sum of their parts taken separately.” Id. at 80.

       Even when a process involves a computer-generated process, it still may not be patent-

eligible under § 101. In Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014), the Supreme Court

ruled that a computerized scheme for mitigating settlement risk was not patent eligible under §

101. As Alice framed the analysis in Mayo, a patent that claims a law of nature, natural

phenomenon or an abstract idea is not patent eligible unless it has an element or combination of

elements that provide an “inventive concept” beyond that law, phenomenon or abstract idea. Id.

at 216. If in the first step, the patent claims a law of nature, natural phenomenon or an abstract

idea, in the second step, a court proceeds to the “search for an ‘inventive concept’—i.e., an element

or combination of elements that is ‘sufficient to ensure that the patent in practice amounts to

significantly more than a patent upon the ineligible concept itself.’” Id. at 217-18 (quoting Mayo,

566 U.S. at 74–77). In Alice, the Supreme Court applied this two-step analysis to a patent claiming

a method of using a third party to mitigate settlement risk. Id. at 213–214. In doing so, the court

concluded that the claims were directed to the abstract idea of intermediated settlement and

proceeded to consider whether the elements of the claim, either individually or in combination,

were sufficient to transform the claims into a patentable invention. Id. at 216–218. Ruling that

the “claims at issue amount to nothing significantly more than an instruction to apply the abstract

idea of intermediated settlement using some unspecified, generic computer,” the Supreme Court

held the patent invalid for want of an inventive concept. Id. at 225. Like Mayo, the claim elements

were well-understood, routine and conventional activities known in the industry. Id. “[E]ach step

does no more than require a generic computer to perform generic computer functions.” Id. The




                                                 12
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 13 of 19




claims do “nothing significantly more” than “instruct to apply the abstract idea of intermediated

settlement using some unspecified, generic computer.” Id. at 226.

       Also as in Mayo, Alice distinguished the patent held to be patent eligible in Diamond v.

Diehr, 450 U.S. at 175 (1981). The patent in Diehr claimed a method for molding raw rubber into

cured products using a mathematical formula. Alice, 573 U.S. at 223 (citing Diehr, 450 U.S. at

177-78).   The rubber-molding method in Diehr was patentable: because it employed a “well-

known” mathematical equation, but it used that equation in a process designed to solve a

technological problem in “conventional industry practice.” Id. (quoting Diehr, 450 U.S. at 177-

178). The invention in Diehr used a “thermocouple” to record constant temperature measurements

inside the rubber mold—something “the industry ha[d] not been able to obtain.” Id. at 178. The

temperature measurements were then fed into a computer, which repeatedly recalculated the

remaining cure time by using the mathematical equation. Id. at 178–79. These additional steps,

“transformed the process into an inventive application of the formula.” Alice, 573 U.S. at 223

(quoting Mayo, 566 U.S. at 76).

       The parties do not dispute that the claims that Activision focuses upon in its motions, claim

1 of ‘856 patent, claim 4 of the ‘690 patent, claim 1 of the ‘501 patent, and claim 18 of the ‘998

patent are representative claims of those that remain. D. 281 at 7 n.3; see D. 276 at 8. Since

Worlds in its opposition focuses on claim 4 of the ‘690 patent, D. 276 at 8, the Court does so here.

Claim 4 of the ‘690 patent, D. 274-01, provides as follows:




                                                13
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 14 of 19




               2. Step One: Claims are Directed to an Abstract Idea

       As noted above, the first step in the § 101 analysis asks, “whether the claims at issue are

directed to one of [the] patent-ineligible concepts,” namely laws of nature, natural phenomena, or

abstract ideas. Alice, 573 U.S. 208, 216. The parties dispute whether World’s patents are directed

to patent-ineligible concepts, namely the abstract idea of “filtering” (here of “position

information”) which amounts to “crowd control.” D. 276 at 6; D. 281 at 2 n.2. Worlds contends

that their claims are “directed to a novel client-server computer network architecture for 3-D virtual

worlds.” Id. This description alone does not convert the patents into patent-eligible inventions.

This Court’s Markman Order acknowledged that the claims, including the representative ‘690

patent claim, are designed to accomplish crowd control through filtering (i.e., the “determining”

and “receiving” steps), D. 153 at 8-10, See. e.g., D. 274-1 at 5, 13. Worlds maintained its position

in this case, D. 281 at 5 (citing Worlds in D. 68 at 4) and in the IPR proceedings that its patents

were directed at a method of “crowd control” and that these claims are the filtering function to do

so. D. 273 at 15-16 (citing Worlds’ statements and filings before PTAB).

       Such filtering is, as Activision asserts, “a fundamental and well-known concept for

organizing human activity,” and is patent ineligible. D. 273 at 16; see Bascom Global Internet

Servs., Inc. v. AT&T Mobility LLC, 827 F.3d 1341, 1348 (Fed. Cir. 2016) (agreeing, under step

one of the Mayo/Alice analysis that “filtering content is an abstract idea because it is a



                                                 14
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 15 of 19




longstanding, well-known method of organizing human behavior, similar to concepts previously

found to be abstract”). That is, “the claims do nothing more than recite a general client-server

computer architecture to perform routine functions of filtering information to address the generic

problem of crowd control.” D. 281 at 2.

       Such conclusion is consistent with the first-step analysis in Mayo and Alice and the rulings

in other patent cases involving filtering information claims. These claims, like those in Mayo,

involve a natural phenomenon, that is achieving crowd control thru the filtering of information.

As the representative claim, the receiving step of claim 4 of the ‘690 patent is about receiving

position information and the determining step tells the relevant audience to determine the

maximum number by whatever method and the comparing is to compare the actual number to the

determined maximum number to determine which of the other users’ avatars are displayed. The

steps are open-ended and instruct the audience to “engage in well-understood, routine,

conventional activity.” Mayo, 566 U.S. at 79. That is, “to consider the three steps as an ordered

combination adds nothing to the laws of nature that is not already present when the steps are

considered separately.” Id. This is true whether focusing on the “maximum number” claims as in

the ‘690 patent and ‘558 patent, or the “fewer than all” claim in the ‘856 patent or the “condition”

steps in the ‘501 patent and the ‘998 patent.

       The rulings in other cases support this conclusion as well. For one example, in Fuzzysharp

Techs. Inc. v. Intel Corp., No. 12-cv-4413, 2013 WL 5955668, at *13 (N.D. Cal. Nov. 6, 2013),

aff’d, 595 F. Appx 996 (Fed. Cir. 2015), the court addressed claims that stated a method “for

reducing the visibility related computation calculations in a certain field of use (such as ‘3-D

computer graphics’) followed by method steps to perform the reduction.” Id. at *11. The court

there held that the claims were directed to an abstract idea as the patent purported to cover all



                                                15
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 16 of 19




applications of such filtering in the field of 3D computer graphics. Id. at *11. For another example,

in Intellectual Ventures II LLC v. JP Morgan Chase & Co., No. 13-cv-3777, 2015 WL 1941331,

at *8 (S.D.N.Y. Apr. 28, 2015), the court considered a patent for a method for filtering a packet of

information based upon the contents of two or more such packets. Id. at *1. The court in that case

concluded that the asserted claims were patent ineligible at step 1 of the Mayo/Alice analysis for

three reasons. First, the claim amounted to a “mental process” for filtering a packet of information

and does not provide anything “concrete” to make it patent eligible. Id. Second, the claim was

broad enough to raise “concerns of preemption.” Id. Since it is not limited to a particular

application, but “covers all network filtering by any firewall on any computer network where an

access rule is chosen based upon the data of multiple packets. Id. (emphasis in original). Third,

the patent fails the “machine-or-transformation” test as it is “neither limited to a particular machine

or apparatus, nor does it result in the transformation or creation of an article.” Id. at 9. Crowd

control in the claims here is an abstract idea similar to those abstract ideas found to be patent

ineligible in step one of the Mayo/Alice analysis in these cases. The type of “maximum capacity”

filter employed in claim 4 of the ‘690 patent, the representative claim,1 is directed to solving the

problem of crowd control by teaching a computer network architecture to enable multiple users to

interact, D. 276 at 7, is an abstract idea, analogous to real-world maximum capacity limits on

elevators, at restaurants and other physical spaces typically open to the public.



       1
         This is true of all of the remaining claims. Claim 1 of the ‘856 patent filters position
information for “fewer than all” of the avatars, D. 274-3 at 24. Like claim 4 of the ‘690 patent,
the remaining claims of the ‘558 patent are directed to filtering information at a maximum value.
D. 274-2 at 14. The claims in the ‘501 patent and the ‘998 patent achieve the filtering by a set of
conditions that governs what position information the client receives. D. 274-4 at 23 (‘501 patent);
D. 274-5 at 22-23 (‘998 patent). The use of “fewer than all” or “conditions” for the filtering in
these claims, however, does not make the claims any less of an abstract idea than the claim 4 of
the ‘690 claim as discussed above.

                                                  16
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 17 of 19




               3. Step Two: Inventive Concept

       Accordingly, the dispositive issue here is at step 2 of the Mayo/Alice analysis: “do the

patent claims add enough to their statements of the [natural laws and phenomena] to allow the

processes they describe to qualify as patent-eligible processes that apply natural laws?” Mayo, 566

U.S. at 74 (emphasis in original). The Court must consider the elements of each asserted claim

individually and as an ordered combination of elements to determine if the claim contains a

patentable inventive concept. Id. at 74–75. The asserted claims are said to “teach a multistep

process whereby a server receives position information of avatars associated with network clients;

the server filters the received positions and then sends selected packets to each client,” whereby a

client can then further determine which avatars to display. See D. 276 at 18. Worlds argues that

the Patents-In-Suit teach a specific approach to a computer network architecture that includes an

inventive concept. D. 276 at 17.

       The Court does not agree with Worlds that the Patents-In-Suit add the requisite inventive

concept even when considering the elements or the ordered combination of elements of each claim.

As in Fuzzysharp, 2013 WL 5955668, at *11-12, the claims lack limitation to any specific

application, do not add any steps other than “conventional ‘post-solution’ activity to the abstract

formula described” and “that the method is to be used on conventional computer components does

not make the abstract formula patentable.” Id. Similarly, in Intellectual Ventures II LLC, 2015

WL 1941331, at *9, even considering each of the elements of one of the patents at issue there, the

first step merely described the form of information “conventionally sent to a firewall” and the

second step “simply calls for ‘generic computer implementation’ of the process,” id., neither of




                                                17
       Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 18 of 19




which provide the inventive concept to convert the abstract idea into a patent eligible process.2

The steps of the claims here use only “generic functional language to achieve the purported

solution” of filtering of position information for crowd control. See Two-way Media, Ltd. V.

Comcast Cable Comms. LLC, 874 F.3d 1329, 1339 (Fed. Cir. 2017). None of the remaining claims

are limited to “any specific form or implementation of filtering,” D. 281 at 6, and involve generic

computer components, D. 281 at 12. Moreover, there is nothing in the ordering of the steps in the

claims (i.e., receiving, determining, comparing) that make them inventive; the “steps are organized

in a completely conventional way.” Id. at 1341; see Glasswall Solutions Ltd. v. Clearswift Ltd.,

754 F. Appx. 996, 999 (Fed. Cir. 2018) (concluding under step 2 of the Mayo/Alice analysis that

the claims “recite steps that do not amount to anything more than an instruction to apply the

abstract idea of filtering nonconforming data and regenerating a file without it, plus the generic

steps needed to implement the idea”).

       Contrary to Worlds’ suggestion otherwise, the restriction against patenting abstract

concepts “cannot be circumvented by attempting to limit the use of the formula to a particular

technological environment.” Mayo, 566 U.S. at 79. That is, the fact that the claims at issue relate


       2
          The ruling as in Bascom, 827 F.3d at 1350, does not warrant another result here. There,
the Federal Circuit ruled at step 2 of the Mayo/Alice analysis that the “installation of a filtering
tool at a specific location, remote from the end-users, with customizable filtering features specific
to each end user” provided the necessary, inventive concept. Id. That is not the case here. The
method outlined here, as represented by claim 4 of the ‘690 patent, cannot be said to be as specific.
Particularly, claim 4 provides for a method performed by the client process associated with the
first user that receives a position of less than all of the other users, determines “a maximum number
of the other users’ avatars to be displayed,” and then compares “the actual number to the maximum
number to determine which of the other users’ avatars are to be displayed.” D. 274-1. While the
“filtering” of the maximum number of other users’ avatars to be displayed involves the client
process associated with the first user, no language in the claim suggests that this is done through
any sort of “customizable filtering features specific to each end user,” but rather through a
generically stated determination of the maximum number of the other users’ avatars to be
displayed. This claim, like the other remaining claims, is distinguishable from the inventive
concept that the court found in Bascom.

                                                 18
        Case 1:12-cv-10576-DJC Document 358 Filed 04/30/21 Page 19 of 19




and apply to the technological environment of a three-dimensional virtual world, does not

necessarily make the process inventive. See Bascom, 827 F.3d at 1349 (noting that the requisite

inventive concept “cannot simply be an instruction to implement or apply the abstract idea on a

computer”).    Client-server networks, virtual worlds, avatars, or position and orientation

information are not inventions of Worlds but rather, their patents seek to demonstrate their use in

a technological environment. D. 273 at 13; see Accenture Global Servs., GmbH v. Guidewire

Software, Inc., 728 F.3d 1336, 1338 (Fed. Cir. 2013) (involving claims with generic computer

elements found to be invalid). That is, Worlds’ asserted claims use a general-purpose computer to

employ well known filtering or crowd control methods and means that ultimately use same to

display graphical results and generate a view of the virtual world, none of which is inherently

inventive or sufficient to ‘transform’ the claimed abstract idea into a patent-eligible application.

Alice, 573 U.S. at 211. For all these reasons, the remaining claims do not involve the inventive

concept necessary to convert the abstract idea into a patent eligible process,3 and they are,

therefore, invalid as a matter of law under 35 U.S.C. § 101.

V.     Conclusion

       For the foregoing reasons, the Court ALLOWS Activision’s motion for summary

judgment, D. 272.

       So Ordered.

                                                               /s/ Denise J. Casper
                                                               United States District Judge




       3
        This is true not just true of claim 4 of the ‘690 as the representative claim, but also of the
other remaining claims including those claims that teach filtering of position information by
“fewer than all” or conditions on the filtering which, when considered per claim as individual
elements or an ordered combination of elements, do not provide the necessary inventive concept.

                                                 19
